The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Jones (Reg. No. 63,064) on 8/11/2022.
The application has been amended as follows:
In the claims:
1. 	(Currently amended) A fiber distribution system, comprising: 
a terminal having at least one sealable port; and 
a fiber optic connector comprising: 
a first portion configured to be inserted into the at least one sealable port, the first portion comprising a keyed anti-rotation feature configured to prevent rotation of the connector in the at least one sealable port; 
a second portion configured to receive a fiber optic cable; and 
an interior cavity configured to receive a sealant to provide a hardened connector and to hold the fiber optic cable passing through the connector into position within the interior cavity by the sealant; 
wherein the at least one sealable port is configured to receive the connector.

7. (Currently amended) The fiber distribution system of claim 6, wherein the duct is configured to receive a pushable fiber there through.


Reasons for Allowance
Claims 1, 15, and 20 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over a fiber-optic connector and a fiber-distribution system and a fiber-optic tap box comprising thereof, as contemplated by the Conner – Howarth combination. 
Claims 1, 15, and 20 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for a fiber-optic connector having the recited features and, in particular, comprising (with reference to Figs. 16 – 18 of the instant application) a first portion 206 configured to be inserted into a sealable port 164, the first portion 206 comprising a keyed anti-rotation feature 210 configured to prevent rotation of the connector in the sealable port 164, and an interior cavity 216 configured to receive a sealant to provide a hardened connector and to hold a fiber-optic cable passing through the connector into position within the interior cavity 216 by the sealant. The instant application discloses that such connector structure 200 (detailed in Figs. 16 – 20 and para. 0120 - 0122 of US 20200348476 A1) uses a sealant/epoxy to environmentally seal, via an epoxy hole 214, a cable 220,222 extending through an interior cavity of the connector 200 (as illustrated in Fig. 19). 
On the contrary, the Conner – Howarth combination, while considering a fiber-optic cable (taught by Conner) extending through an interior cavity of the contemplated connector (as illustrated for a cable 12 in Fig. 3 of Howarth) does not provide a motivation for a keyed anti-rotation feature, because the connector structure in Howarth uses a rotatable threaded connection 16 in order to compress an O-ring 18 and thereby achieve a watertight connection/joint between the connector 10 and a port 11 (Abstract). The rotatable threaded connection 16 does not need a keyed anti-rotation feature (and, in fact, would be rendered inoperable by it) and an attempted removal or replacement of the rotatable threaded connection 16 (to allow for a keyed anti-rotation feature) would compromise the water-tightness of joint between the connector 10 and the port 11
As a relevant comment, it is also noted that while epoxy-filled connections/penetrations of a feed-through type are known in prior art, including the references cited for parent application 15/270,185, they typically disrupt a fiber optic cable structure and pass bare optical fibers through a wall/housing, not a (jacketed) optical cable. 
Claims 2 – 4, 6 – 14, and 16 – 19 are allowed by virtue of dependency on any one of claims 1 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,774,586 B2
US 9,753,237 B2
US 10,473,873 B2
US 2011/0164854 A1
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896